Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed April 29, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 1, 2, and 16 are amended. 
	Claims 1-5, 7-17, 19, and 20 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed April 29, 2022, the rejections of independent claims 1 and 16 are withdrawn. The rejections of claims 2-5, 7-15, 17, 19, and 20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed April 29, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-5, 7-17, 19, and 20 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Adamik (20150160633 A1) and Watanabe (20170212615 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the arc on the external surface of the sidewall extends continuously from a starting angle to an ending angle; the plurality of icons being arranged only in the graphical arc from the starting angle to the ending angle such that an angle originating at a center of the cover is indicative of a relationship between the plurality of icons and a position and a length of the capacitive touch strip; and no other icons are presented concurrently with the plurality of icons" in combination with all other limitations of the claim.

Claim 16:
	While closest prior art Matas (20160054022 A1), Adamik (20150160633 A1), Hung (20190079236 A1), and Watanabe (20170212615 A1) teach portions of the limitations of independent Claim 16, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 16, namely "in response to the user input, presenting, via the electronic display, a plurality of icons arranged in a graphical arc; the arc on the external surface of the sidewall extends continuously from a starting angle to an ending angle; Page 5 of 10Appl. No. 17/005,666Response to Final Office Action of March 10, 2022 the plurality of icons being arranged only in the graphical arc from the starting angle to the ending angle such that an angle originating at a center of the reflective cover is indicative of a relationship between the plurality of icons and a position and a length of the capacitive touch strip; and no other icons are presented concurrently with the plurality of icons" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624